PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Michie, Darren, V.
Application No. 16/655,578
Filed: October 17, 2019
For: BALANCED DIET PORTION TRACKING SYSTEM

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed1 petition under the unintentional provisions of 37 CFR 1.137(a), filed December 08, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office
action mailed, October 19, 2020, which set a shortened statutory period for reply of three (3)
months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.
Accordingly, the application became abandoned on April 20, 2021. A Notice of Abandonment
was mailed May 28, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

As stated in the previous Petition Decision mailed on September 13, 2021, an extension of time for four (4) months was filed subsequent to the maximum extendable period for reply in the amount of $580, as advised it is noted that the petitioner has requested $25 for the missing balance for petition fee be applied from the $580 and an one (1) month extension of time in the amount of $55.  Petitioner has the option request the remaining balance of $500.





This application is being referred to Technology Center AU 3715 for appropriate action in the normal course of business on the reply received April 22, 2021.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. All inquiries concerning the status or the processing of the application should be directed to TC 3700 at (571) 272-3700. 





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Petitioner has submitted an one (1) month extension of time with the renewed petition as a result, the renewed petition is considered as being timely filed.